Demurrer for multifariousness. In this case the defendant made two assignments of his property in trust for the payment of his debts ; the one to both of the complainants, of a portion of his property, and the other embracing the residue of his property, to one of the complainants only. The object of the suit was to ascertain and settle the amount of the debts due to the cestuis que trust respectively, some of whose debts are partially provided for in each assignment; to enable the assignes to distribute the proceeds of the assigned property among the creditors in the proportions and in the order of priority specified. Held, that the bill is not multifarious.
Order appealed from affirmed with costs. Defendant to have the same time to put in his answer as he had at the time of entering the appeal; with liberty to apply to have the time extended, if necessary.